                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SANDRA JONES,                                )
                                             )
              Plaintiff,                     )
                                             )
       ~                                     )      Civil Action No. 17-882-MN-SRF
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
               Defendant.                    )

                               REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Plaintiff Sandra Jones ("Jones") filed this action on July 5, 2017 against defendant Nancy

A. Berryhill, the Acting Commissioner of the Social Security Administration (the

"Commissioner"). Jones seeks judicial review pursuant to 42 U.S.C. § 405(g) of the

Commissioner's May 15, 2014 final decision, denying Jones' claim for disability insurance

benefits ("DIB") and supplemental security income ("SSI") under Titles II and XVI of the Social

Security Act (the "Act"), 42 U.S.C. §§ 401-434 and§§ 1381-1383f. The court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g).

       Currently before the court are Jones's and the Commissioner's cross-motions for

summary judgment. (D.I. 13; D.I. 17) Jones asks the court to remand her case for further

administrative proceedings. (D.I. 14) The Commissioner requests the court affirm the

Administrative Law Judge's ("ALJ") decision. (D.I. 18 at 16) For the reasons set forth below,

the court recommends granting-in-part and denying-in-part Jones's motion for summary

judgment (D.I. 13), and granting-in-part and denying-in-part the Commissioner's cross-motion
for summary judgment (D.I. 17). Additionally, it is recommended that the case be remanded for

further administrative proceedings as outlined infra.


II.    BACKGROUND

       A. Procedural History

       Jones filed an application for DIB on January 28, 2013, 1 and an application for SSI on

January 31, 2013. 2 (Tr. at 201,203) In both applications, Jones claimed a disability onset date

of January 1, 2010. (Id) Her claim was initially denied on July 10, 2013, and denied again after

reconsideration on May 15, 2014. (Id at 81, 94, 117, 137) Jones then filed a request for a

hearing, which occurred on July 12, 2016. (Id at 179) On March 30, 2017, Administrative Law

Judge William A. Kurlander issued an unfavorable decision, finding that Jones was not disabled

under the Act because she retained the residual functional capacity ("RFC") to perform light

work3 including past relevant work as a phlebotomist. (Id at 19-37) The Appeals Council

subsequently denied Jones's request for review on May 9, 2017, rendering the ALJ's decision the

final decision of the Commissioner. (Id at 3-8) On July 5, 2017, Jones brought a civil action in

this court challenging the ALJ's decision. (D.I. 2) On December 27, 2017, Jones filed a motion




1
  The ALJ noted that Jones filed this application on January 27, 2013, but the application is dated
January 28, 2013. (Tr. at 19,201)
2
  Prior to this case, Jones filed for DIB and SSI on November 2, 2010 and the applications were
denied on March 21, 2011. (Tr. at 119) Jones did not file for appeal and therefore the
unfavorable determinations became administratively final. (Id at 19) Thus, the request for
benefits between the dates of January 1, 2010, and March 21, 2011, was denied based on
administrative resjudicata. (Id at 20) Jones does not challenge the denial of benefits within the
res judicata time period.
3
  The ALJ defined "light work" according to 20 C.F.R. § 404.1567(b) and 416.967(b) with the
exception of climbing ladders, ropes, or scaffolds, kneeling, or crawling; no more than
occasional postural activities in all other areas; and limitations on pushing or pulling with the
bilateral lower extremities and no more than frequent fingering with the dominant upper
extremity. (Tr. at 28)

                                                2
for summary judgment, and on April 30, 2018, the Commissioner filed a cross-motion for

summary judgment. (D.I. 13; D.I. 17)

       B. Medical History

       The ALJ concluded that Jones has the following severe impairments: Raynaud's

syndrome, rheumatoid arthritis, obesity, degenerative joint disease in her left knee with total

knee replacement, neck disorder, degenerative changes in her right hand, pain disorder, and back

disorder. (Id at 23) Jones was born on January 3, 1955, and was fifty-five years old on her

alleged onset date. (Id at 20) Jones graduated and completed a nursing degree in July 2010.

(Id at 234) She has a prior work history as a dietary aide, phlebotomist, library aide, office

assistant, and trainee. (Id at 241) Due to financial strain, Jones returned to work as a

phlebotomist from June 30, 2013 to September 10, 2014, but has not worked since. (Id at 55,

268)

               a. Physical Impairments

                     i. Neck and Back Injuries

       Jones was in a motor vehicle accident on November 28, 2007, and has experienced neck

and back pain since then. (Id at 395) An MRI of Jones's spine dated November 17, 2009 noted

multilevel moderate cervical spondylitic changes with degenerative disk change. (Id. at 400)

Dr. Bandera noted moderate to severe cervical spondylosis and pain in Jones's neck and back

that increased with activity. (Id. at 392-393) By May 2012, Dr. Bandera observed the limited

range of motion of her neck and back. (Id. at 390) A radiology report dated September 12, 2016

highlighted "extensive multilevel degenerative changes" with "disc space narrowing" and

"severe osteoarthritis throughout the cervical spine." (Id. at 902)




                                                 3
                     ii. Knee Pain

        Jones also suffered from left sciatic pain and arthritic left knee pain since April 2010.

(Id. at 368) At a June 7, 2010 appointment, Dr. Burday noted there was a purple discoloration

and prominence of her left knee, in addition to pain with palpation. (Id. at 363) Jones stated her

knee pain was "excruciating." (Id. at 388) By February 2011, Jones made an appointment to see

an orthopedic doctor at St. Francis. (Id. at 601) She told Dr. Burday that she fell and hit her

forehead when her left knee gave out. (Id.) On April 20, 2011, Dr. Burday noted that Jones had

a bony left knee that was slightly increased in size as compared to her right knee. (Id. at 591)

Dr. Burday further recorded that the orthopedic doctor at St. Francis advised that Jones pursue

total knee replacement surgery on her left knee, but Jones wished to postpone this for several

months. (Id.)

        At her November 2012 appointment, Jones reported that she could not have the necessary

knee surgery due to expenses. (Id. at 513, 511) She continued to report financial problems

precluding her surgery, but continued to suffer from leg cramps daily, knee pain, and arthritic

pain in her legs. (Id. at 505, 676) In January 2014, Jones described how she fell at work when

her right leg gave out and once more at her house. (Id. at 780) Dr. Burday noted that Jones was

walking with a prominent limp. (Id. at 782) Jones complained of back pain, joint pain, and loss

of strength. (Id.)

        On September 11, 2014, Jones finally received her left total knee replacement surgery.

(Id. at 944-947). In the months that followed, she reported stiffness and some pain. (Id. at 986-

988) By February 2015, Dr. Johnson noted that Jones's condition was "markedly improved."

(Id. at 985) Jones reported no pain associated with her left knee by September 2015. (Id. at 984)




                                                  4
At a follow-up appointment in October 2016, Jones claimed most of her pain was in the right

knee and she was attempting to lose weight before having her right knee replaced. (Id at 983)

                   iii. GERD & Obesity

       Jones had gastric band surgery in 2006. (Id at 446) In July 2012, Dr. Merriman started

seeing Jones about her persistent symptoms of chest pain and heartburn. (Id at 466, 606) Dr.

Merriman described these symptoms as moderate to severe, and noted significant reflux

esophagitis with some mild atypia and a significant hiatal hernia. (Id at 466) Despite her band

being loosened in September 2012, Jones experienced persisting GERD symptoms. (Id at 409,

623, 631, 63 7) A subsequent endoscopy with Dr. Merriman revealed dilation of the lower third

of her esophagus and a medium hiatal hernia. (Id at 445) She had the gastric band removed in

January 2013 and experienced post-operative anemia which required a blood transfusion, but

otherwise recovered. (Id at 444, 446) Following removal of the gastric band, Jones reported

some abdominal pain, but her symptoms were much improved. (Id at 505, 607, 612)

                   iv. Raynaud's Syndrome & Rheumatoid Arthritis

       In May 2013, Jones complained that her hands were cold, numb, tingling, and turning

white. (Id at 694) On January 10, 2014, Dr. Burday noted that there was a deformity regarding

Jones's right thumb extension, and that her right hand was cyanotic with whiteness of several

fingers. (Id at 782) In November 2014, Dr. Schwartz diagnosed Jones with Raynaud's

syndrome and rheumatoid arthritis and oversaw her treatment for the next several years. (Id at

873-874,876-877,880,884,886)

              b. Mental Impairments

       On March 19, 2011, Jones was seen by Dr. Waid, a consultative examiner who diagnosed

her with major depression with suicidal ideation and psychotic features. (Id. at 403) He



                                               5
concluded that Jones' impairments of her abilities to carry out instructions under ordinary

supervision, cope with pressures of ordinary work, and perform routine, repetitive tasks under

ordinary supervision were "moderately severe." (Id. at 404) He assessed her ability for

sustained work performance and attendance in a normal work setting was severely impaired.

(Id.)

        After meeting Dr. Waid, Jones was reportedly "somewhat down" and "somewhat

anxious," but there were no subsequent mental health reports mirroring the symptoms Dr. Waid

observed. (Id. at 567-568, 570, 583) Aside from these occasional mood disturbances, Jones did

not complain of any mental health issues until March 7, 2012, when Dr. Burday noted a

"depressed affect" with the stress of taking care of her ALS patient. (Id. at 546, 548, 550-551,

554,556,578,591)

        Jones met with Dr. Wallace on March 26, 2012 regarding her depression. (Id. at 559)

Jones stated she that nearly every day, she: (1) had little interest or pleasure in doing things; (2)

felt down, depressed or hopeless; (3) had trouble falling asleep, staying asleep, or sleeping too

much; (4) felt tired or had little energy; and (5) had poor appetite or overeating. (Id.) Overall,

she was given a total score of 20, resulting in the conclusion that her depression was severe.

(Id.) While Dr. Wallace noted that her depression was not as bad as it had been, Jones still was

very depressed. (Id. at 560) Additionally, Dr. Wallace observed that Jones had no suicidal

ideation or desire to hurt others. (Id. at 561)

        Jones had a follow-up appointment with Dr. Wallace on April 11, 2012. (Id. at 531) She

stated she felt "relieved and less stressed," but presented a "depressed affect and little eye

contact." (Id. at 531-532) Dr. Wallace noted not much change in Jones's depression and

reported that Jones denied suicidal ideation. (Id. at 533) Dr. Wallace increased the dosage of



                                                  6
Zoloft. (Id) At her next appointment on May 25, 2012, Jones stated "she does not feel sad

anymore." (Id at 540)

       Jones later met with Dr. Burday on July 11, 2012, where she stated she was depressed

and anxious after failing her nursing boards. (Id at 522, 524) Following this meeting, she did

not complain of any mental health issues for several months and records note that she was "alert

and cooperative, [had] normal mood and effect [with] normal attention span and concentration."

(Id at 513,518,528, 702, 716, 722) Upon meeting Dr. Burday on February 6, 2013, she

complained of depression with "funky" periods and Dr. Burday documented her occasional

depression. (Id at 505, 507) The remainder of her medical records through January 10, 2014

indicate no mental health complaints. (Id at 671, 678, 696, 782)

       A state agency psychological review by Dr. Folkers in May 2013, recounts that

"psych[ological] observations have been unremarkable and [claimant] reported only occasional

depression at last [observation] on [February 6, 2013]." (Id at 75) Dr. Folkers, therefore,

deemed Jones's mental health impairment "non-severe." (Id) His opinion was affirmed by Dr.

King in May of 2014. (Id at 128)

       C. Hearing Before the ALJ

               a. Jones's Testimony

       Jones acknowledged that she worked in 2013 and 2014 because she was in foreclosure.

(Id at 60) She testified that she stopped working as a phlebotomist in 2014 because she could

not stand or walk. (Id at 55) Despite having a total knee replacement of her left knee, she said

her "knees hurt so bad [she] could barely even walk to [her] car." (Id) She has not pursued total

knee replacement on her right knee because she said "it [was] the most awful operation [she]

ever had in [her] life" and "the thought of going through that again depresses [her]." (Id. at 63-



                                                 7
64) Jones testified that she sometimes uses an ankle brace that resembles an ACE bandage on

her right "polio leg." (Id. at 58) She stated that she had polio when she was approximately four

years old and consequently received ankle surgery at a young age. (Id. at 59) Jones testified that

she falls unpredictably. (Id. at 63-64) Jones also testified that all of her fingers were numb, and

attributed this sensation to Raynaud's syndrome. (Id. at 56-57) Because of this numbness in her

fingers, she required a heat pack to do her work. (Id. at 57) Jones testified that she loved

phlebotomy, but cautioned that she was a danger to herself and her patients. (Id. at 57, 60)

       Jones testified that she sometimes drives a car, if needed. (Id. at 59) Jones is 5' 1" and

170 lbs. (Id. at 64) She stated that she was attempting to eat better, but was not able to exercise

much, apart from "chair exercises." (Id.)

               b. Vocational Expert Testimony before the ALJ

       The ALJ posed the following hypothetical to the vocational expert ("VE"):

       Please assume a hypothetical individual of the claimant's age and education, and
       with the past work that you described. Further, please assume that the
       hypothetical individual is capable of performing work at the light exertional level,
       with the following additional limitations. There's no more than occasional
       postural activity, but there's no climbing of ladders, ropes, and scaffolds; no
       kneeling and no crawling. There's no more than occasional use oframps and
       stairs. There's no pushing or pulling with the bilateral lower extremities, and
       there's no more than frequent fingering with the dominant upper extremity. That
       would be with the right hand. Is the past work available?

(Id. at 66-67) The VE testified that because the past work of phlebotomist would require

"constant fingering," the past work would not be available to the hypothetical individual. (Id. at

67) The VE further explained that upon eliminating the fingering requirement, the past work

would then become available. (Id.) The ALJ inquired whether adding a "sit/stand" option would

make the previous relevant work available. (Id. at 68) The VE replied that such an option would

still not make past work available. (Id.) In addition, the VE testified that "based upon [her]



                                                 8
experience as a vocational counselor and actually seeing the job [of a phlebotomist] performed,"

her opinion was consistent with the Dictionary of Occupational Titles (the "DOT"), with the

exception that the DOT did not address a sit/stand option. (Id.)

       D. The ALJ's Findings

       Based on the factual evidence in the record and the testimony of Jones and the VE, the

ALJ determined that Jones was not disabled under the Act for the relevant time period from

January 1, 2010, the alleged onset date of her disability, through March 30, 2017, the date of the

decision. (Id. at 22-37) The ALJ found, in pertinent part:

           1. The claimant meets the insured status requirements of the Social Security
              Act through March 31, 2018.

           2. The claimant engaged in substantial gainful activity (SGA) during the
              following periods: from June 30, 2013, to September 10, 2014 (See
              generally 20 CFR 404.1520(b), 404.1571 et seq., 416.920(b) and 416.971
              et seq.).

           3. However, there have been continuous 12-month periods during which the
              claimant did not engage in substantial gainful activity. The remaining
              findings address those periods.

           4. The claimant has the following severe impairments: Raynaud's
              Syndrome; Rheumatoid Arthritis; Obesity; Degenerative Joint Disease,
              left knee, with total knee replacement; Neck Disorder; Degenerative
              Changes, right hand; Pain Disorder; and Back Disorder. (See generally 20
              CFR 404.1520(c) and 416.920(c)).

           5. The claimant does not have an impairment or combination of impairments
              that meets or medcially equals the severity of one of the listed
              impairments in 20 CFR Part 404, Subpart P, Appendix 1 (See generally 20
              CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

           6. After careful consideration of the entire record, I find that the claimant has
              the residual functional capacity to perform light work as defined in 20
              CFR 404.1567(b) and 416.967(b) except: (i) Never climb ladders, ropes,
              or scaffolds, and no kneeling or crawling; (ii) No more than occasional
              postural activities in all other areas; (iii) Never push or pull with the
              bilateral lower extremities; and (iv) No more than frequent fingering with
              the dominant upper extremity.


                                                 9
            7. The claimant is capable of performing past relevant work as a
               Phlebotomist. This work does not require the performance ofwork-
               related activities precluded by the claimant's residual functional capacity
               (See generally 20 CFR 404.1565 and 416.965).

            8. The claimant has not been under a disability, as defined in the Social
               Security Act from January 1, 2010, through the date of this decision (20
               CFR 404.1520(f) and 416.920(f)).


(Id. at 22-37)


III.    STANDARD OF REVIEW

        Findings of fact made by the ALJ, as adopted by the Appeals Council, are conclusive if

they are supported by substantial evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3) (2015).

Judicial review of the ALJ's decision is limited to determining whether "substantial evidence"

supports the decision. See Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986).

In making this determination, a reviewing court may not undertake a de novo review of the

ALJ's decision and may not re-weigh the evidence ofrecord. See id. In other words, even if the

reviewing court would have decided the case differently, the court must affirm the ALJ's

decision if it is supported by substantial evidence. See id. at 1190-91.

       Substantial evidence is defined as less than a preponderance of the evidence, but more

than a mere scintilla of evidence. Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (quoting

Jesurum v. Secy of the United States Dep 't of Health & Human Servs., 48 F.3d 114, 117 (3d Cir.

1995)). As the United States Supreme Court has explained, substantial evidence "does not mean

a large or significant amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion." Pierce v. Underwood, 487 U.S. 552, 565

(1988) (internal quotations omitted). The Supreme Court also has embraced this standard as the

appropriate standard for determining the availability of summary judgment pursuant to Federal

                                                10
Rule of Civil Procedure 56. "The inquiry performed is the threshold inquiry of determining

whether there is the need for a trial-whether, in other words, there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,250 (1986).

       This standard mirrors the standard for a directed verdict under Federal Rule of Civil

Procedure 50(a), which is that the trial judge must direct a verdict if, under the governing law,

there can be but one reasonable conclusion as to the verdict. "If reasonable minds could differ as

to the import of the evidence, however, a verdict should not be directed." See id. at 250-51

(internal citations omitted). Thus, in the context of judicial review under § 405(g):

               [a] single piece of evidence will not satisfy the substantiality test if
               [the ALJ] ignores, or fails to resolve, a conflict created by
               countervailing evidence. Nor is evidence substantial if it is
               overwhelmed by other evidence-particularly certain types of
               evidence (e.g., that offered by treating physicians)--or if it really
               constitutes not evidence but mere conclusion.

Brewster v. Heckler, 786 F.2d 581,584 (3d Cir. 1986) (quoting Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983)). Where, for example, the countervailing evidence consists primarily of a

claimant's subjective complaints of disabling pain, the ALJ "must consider the subjective pain

and specify his reasons for rejecting these claims and support his conclusion with medical

evidence in the record." Matullo v. Bowen, 926 F.2d 240,245 (3d Cir. 1990).

       "Despite the deference due to administrative decisions in disability benefit cases,

'appellate courts retain a responsibility to scrutinize the entire record and to reverse or remand if

the [Commissioner]' s decision is not supported by substantial evidence."' Morales v. Apfel, 225

F.3d 310, 317 (3d Cir. 2000) (quoting Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981)). "A

district court, after reviewing the decision of the [Commissioner] may, under 42 U.S.C. § 405(g)




                                                  11
affirm, modify, or reverse the [Commissioner]'s decision with or without remand to the

[Commissioner] for rehearing." Podedworny v. Harris, 745 F.2d 210,221 (3d Cir. 1984).

IV. DISCUSSION

       A. Disability Determination Process

        Title II of the Act affords insurance benefits "to persons who have contributed to the

program and who suffer from a physical or mental disability." Bowen v. Yuckert, 482 U.S. 137,

140 (1987); 42 U.S.C. § 423(a)(l)(D) (2015). A disability is the "inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months." 42 U.S.C. § 423(d)(l)(A). A claimant

is only disabled if his impairments are so severe that he is unable to do his previous work or

engage in any other kind of substantial gainful work existing in the national economy. Id. §

423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003). To qualify for disability

insurance benefits, a claimant must establish that he was disabled prior to the date he was last

insured. 20 C.F .R. § 404.131 (2016); Matullo, 926 F .2d at 244.

       The Commissioner must perform a five-step analysis to determine whether a person is

disabled. See 20 C.F.R. §§ 404.1520, 416.920; Plummer v. Apfel, 186 F.3d 422, 427-28 (3d Cir.

1999). If the Commissioner makes a finding of disability or non-disability at any point in the

sequential process, the Commissioner will not review the claim further. 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4)(i). At step one, the Commissioner determines whether the

claimant is engaged in any substantial gainful activity. See id. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i) (mandating finding of non-disability when claimant is engaged in substantial

gainful activity). If the claimant is not engaged in substantial gainful activity, step two requires



                                                 12
the Commissioner to determine whether the claimant is suffering from a severe impairment or a

severe combination of impairments. See id.§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii) (mandating

finding of non-disability when claimant's impairments are not severe). If the claimant's

impairments are severe, at step three, the Commissioner compares the claimant's impairments to

a list of impairments that are presumed severe enough to preclude any gainful work. See id. §§

404.1520(a)(4)(iii), 416.920(a)(4)(iii); Plummer, 186 F.3d at 428. When a claimant's

impairment or its equivalent matches a listed impairment, the claimant is presumed disabled. See

20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If a claimant's impairment, either singly or

in combination, fails to meet or medically equal any listing, the analysis continues to step four

and five. See id.§§ 404.1520(e), 416.920(e).

       At step four, the ALJ considers whether the claimant retains the RFC to perform his past

relevant work. See id.§§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv) (stating claimant is not disabled

if able to return to past relevant work); Plummer, 186 F.3d at 428. A claimant's RFC is "that

which an individual is still able to do despite the limitations caused by his or her impairment(s)."

Fargnoli v. Halter, 247 F.3d 34, 40 (3d Cir. 2001) (internal quotations omitted). The claimant

bears the burden of demonstrating the inability to return to past relevant work. See Plummer,

186 F.3d at 428.

       If the claimant is unable to return to past relevant work, at step five, the Commissioner

must demonstrate that the claimant's impairments do not preclude him from adjusting to any

other available work. See 20 C.F.R. §§ 404.1520(g), 416.920(g) (mandating finding of non-

disability when claimant can adjust to other work); Plummer, 186 F.3d at 428. In other words,

the Commissioner must prove that "there are other jobs existing in significant numbers in the

national economy which the claimant can perform, consistent with his medical impairments, age,



                                                 13
education, past work experience, and [RFC]." Plummer, 186 F.3d at 428. The ALJ must

analyze the cumulative effect of all the claimant's impairments in determining whether he or she

is capable of performing work and is not disabled. See id. The ALJ often seeks the VE's

assistance in making this finding. See id.

       B. Whether the ALJ's Decision is Supported by Substantial Evidence

       On March 30, 2017, the ALJ found Jones was not disabled within the meaning of the Act

from the alleged onset date of January 1, 2010 through the date of the hearing. (Tr. at 19-37)

The ALJ concluded that, despite Jones's severe impairments (Raynaud's syndrome, rheumatoid

arthritis, obesity, degenerative joint disease in her left knee with total knee replacement, neck

disorder, degenerative changes in her right hand, pain disorder, and back disorder), she had the

RFC to perform light work4 and perform jobs that exist in significant numbers in the national

economy. (Id. at 28-35)

       Jones asserts four main arguments on appeal: (1) the ALJ was derelict in his duty to her

as an unrepresented claimant, (2) the ALJ's credibility determinations were not supported by

substantial evidence, (3) the ALJ erred by failing to address her mental limitations in

determining her RFC, and (4) the ALJ failed to resolve a conflict between the VE's testimony

and the DOT regarding Jones's manipulative limitations.




4
  "Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting
most of the time with some pushing and pulling of arm or leg controls. To be considered capable
of performing a full or wide range of light work, you must have the ability to do substantially all
of these activities. If someone can do light work, we determine that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods oftime." 20 C.F .R. § 404.1567(b).
                                                 14
               1. The ALJ's Duty to Unrepresented Claimant

       Where a plaintiff is unrepresented by counsel, "the ALJ has an enhanced duty to fully

develop the record and hold a full and fair hearing." Sanchez v. Comm 'r ofSoc. Sec., 271 F.

App'x 230, 233 (3d Cir. 2008). In such circumstances, the ALJ must "scrupulously and

conscientiously probe into, inquire of, and explore for all the relevant facts." Key v. Heckler,

754 F.2d 1545, 1551 (9th Cir. 1985) (quoting Cox v. Califano, 587 F.2d 988,991 (9th Cir.

1978)). Whether the ALJ failed to adequately develop the record is analyzed case by case, and

the essential inquiry is whether evidentiary gaps exist in the record which result in prejudice to

the claimant. Hobson v. Apfel, 2001 WL 34368379, at *6 (D. Del. Feb. 28, 2001).

       Jones argues that she was an unrepresented claimant with a mental disorder, and thus the

ALJ had a heightened duty to fully develop the record. (D.I. 14 at 4) Jones does not dispute that

she was informed of her rights and that she knowingly and intelligently waived her right to

counsel. (D.I. 19 at 8) Jones fails to point to any specific examples in which the ALJ failed to

assist Jones to develop the record. In contrast, the record reflects the ALJ accepted new medical

records into evidence and directed the Agency to request updated records which were

subsequently provided to Jones and added to the record. (Tr. at 19)

       Jones argues that the ALJ failed to develop the record with respect to her work activity

and therefore failed to conduct the necessary analysis to determine whether such work was

substantial gainful activity. (D.I. 14 at 13-14) Earnings derived from work activity are generally

the primary consideration in evaluating whether such work is substantial gainful activity. See 20

C.F.R § 404.1574(a)(l). The Third Circuit has recognized that "[i]f a claimant's earnings exceed

guidelines set out in the regulation, a presumption arises that the claimant is engaged in

substantial gainful activity." Beeks v. Commissioner ofSocial Security, 363 F. App'x 895, 897



                                                 15
(3d Cir. 2010). A claimant can rebut this presumption by showing that her work is done under

special conditions. Id (citing 20 C.F.R. § 416.973(c)). Such "special conditions" include: (1)

requiring and receiving special assistance from other employees in performing work; (2) being

allowed to work irregular hours or take frequent rest periods; (3) being provided with special

equipment or assigned work specially suited to an impairment; (4) being able to work only

because of specially arranged circumstances; (5) being permitted to work at a lower standard of

productivity or efficiency than other employees; or (6) being given the opportunity to work

because of a family relationship, past association with an employer, or an employer's concern for

the individual's welfare. See 20 C.F.R. § 416.973(c).

       The ALJ noted that when Jones worked during the period between June 30, 2013 and

September 10, 2014, she earned approximately $4,285 per month in 2013 and $3,134 per month

in 2014. (Tr. at 22) The ALJ contrasted these earnings with the SGA earnings cap, which was

$1,040 per month in 2013, and $1,070 in 2014. (Id) The ALJ properly noted that these earnings

are in excess of the SGA cap and coupled with Jones's statements regarding her work, support a

finding of substantial gainful activity. (Id) Jones has produced no evidence of any special

conditions that would rebut the presumption of substantial gainful activity. Therefore, the ALJ's

decision is supported by substantial evidence.

               2. The ALJ's Credibility Determination

       Credibility determinations are in the province of the ALJ and a reviewing court ordinarily

defers to an ALJ's credibility determination. Reefer v. Barnhart, 326 F.3d 376,380 (3d Cir.

2003); Metz v. Fed Mine Safety & Health Review Com 'n, 532 F. App'x 309,312 ("Overturning

an ALJ' s credibility determination is an extraordinary step, as credibility determinations are

entitled to a great deal of deference." (internal quotations omitted)).



                                                  16
       Jones argues that the ALJ's rejection of her subjective complaints as "non-credible" is

not supported by substantial evidence. (D.1. 14 at 10) Jones's arguments largely relate to the

effectiveness of or weight the ALJ afforded certain pieces of evidence.

                     i. Work-Related Abilities

       Jones contends that the ALJ placed too much weight on her ability to engage in work-

related activities such as driving, and failed to question the frequency with which she was able to

drive. (Id at 11) The ALJ determined that Jones is not as limited as alleged based on a review

of her work history and work-like activities. (Tr. at 30-33) First, the ALJ noted that Jones

underwent knee surgery in late 2014, and yet she worked with presumably even worse symptoms

from June 30, 2013 to September 10, 2014. (Id. at 32, 393) The ALJ mentioned work-like

activities such as driving a vehicle and going out shopping. (Id. at 32)

       The record provides substantial evidence to support the ALJ' s finding here. When

answering questions regarding activities of daily living in February 2013, Jones described how

she can prepare her own meals, drive a car, shop in stores, and go to church. (Id. at 290-291)

She noted that she only shops in stores once per month for 30 minutes at most. (Id. at 291)

Additionally, she stated that her legs hurt while she was driving. (Id. at 260) The ALJ

remarked: "[g]iven that the claimant proved she was able to work despite similar (if not greater)

medical problems, this history raises an obvious question regarding why she was not medically

able to work throughout the broader period." (Id. at 32) Combined with Jones's activities of

daily living, it is recommended that the court find that the ALJ's credibility determination was

supported by substantial evidence.




                                                17
                    ii. Nursing Boards

       Jones argues that the ALJ did not question her regarding her care for an ALS patient and

her attempts to take the nursing boards. However, there is substantial evidence to support the

ALJ' s determination that such activities demonstrate a level of concentration, persistence, pace,

and social and physical functioning. (D .I. 14 at 11-12; Tr. at 31) A May 25, 2012 medical

record notes that Jones stated she cared for that patient approximately six hours per day, and

would study for her nursing boards while with the patient. (Tr. at 540) Jones argues that she

made a "sporadic and unsuccessful attempt[] to obtain a nursing license." (D.I. 14 at 12)

However, it is recommended that the court find that there is substantial evidence to support the

ALJ' s conclusion that this activity was indicative of "impressive concentration, persistence,

pace, and social and physical functioning." (Tr. at 31)

                    iii. Dr. Waid's Opinion

       Discussion of Dr. Waid's opinion is discussed at§ IV.B.3.ii, infra.

                      iv. "Conservative Treatment" & Appropriate Alternative Evidence of
                          Inability to Afford Treatment

       Jones argues that the ALJ repeatedly refers to her treatment as "conservative," but alleges

that an ALJ must not only consider whether a claimant's treatment is conservative, but also

whether such conservative treatment was effective. (D.I. 14 at 11) Jones cites no authority for

this proposition. (See id) Jones further states that she attempted conservative treatment, but

such treatment was ineffective, leading to a total knee replacement on her left knee. (Id) The

ALJ did not ignore the fact that Jones received a total knee replacement, but reviewed this

procedure during the hearing and in his decision. (Tr. at 31-32, 55-56)

       Jones argues her financial situation prevented her from receiving greater treatment and

the ALJ erred in finding her unpersuasive due to the "lack of evidence" of her inability to afford


                                                18
such treatment. (D.I. 14 at 10-13) Jones contends the record is rife with evidence that she was

financially unable to pursue more vigorous treatment, but the ALJ improperly requested specific

types of evidence (Id. at 13) The ALJ did not ignore the evidence regarding Jones's financial

inability to afford more medical treatment, but acknowledged that it was a factor that "[could]

mitigate what would otherwise be the negative implications of missing or minimal treatment."

(Tr. at 33) The ALJ identified examples of "appropriate alternative evidence" as: "some

combination of need-based insurance/financial/coverage-appeal paperwork (including proof of

what is needed, why, and why it cannot be given), commensurate use of 'free' /emergency

facilities, commensurate activities (e.g., not working or attending nursing school), commensurate

changes in treatment when there are wages or coverage, or even regular/commensurate

complaints in the existing treatment record." (Id.)

       Jones cites SSR 96-7p to bolster her assertion that an ALJ "must not draw any inferences

about an individual's symptoms from a failure to pursue regular medical treatment without first

considering any explanation." 5 (D.I. 19 at 4-5) She states that her inability to afford treatment is

well documented, citing reports to the Social Security Administration ("SSA") and repeated



       5 SSR 16-3p rescinded and superseded SSR 96-7p. (See SSR 16-3p, 2017 WL 5180304
(Oct. 25, 2017)) SSR 16-3p is similar to SSR 96-7p in that it states:

               We will not find an individual's symptoms inconsistent with the
               evidence in the record on [the basis of failing to follow prescribed
               treatment] without considering possible reasons he or she may not
               comply with treatment or seek treatment consistent with the degree
               of his or her complaints. We may need to contact the individual
               regarding the lack of treatment or, at an administrative proceeding,
               ask why he or she has not complied with or sought treatment in a
               manner consistent with his or her complaints.

(See id.). SSR 16-3p further notes that an ALJ can consider the individual's ability to perform
work-related activities, in addition to the individual's inability to afford treatment or access free
or low-cost medical services. (See id.).
                                                  19
statements to her doctors. (DJ. 14 at 12-13; Tr. at 260,407, 511, 554, 594, 860, 884) Here,

however, the ALJ's determination that Jones was not disabled was not based on Jones's

conservative treatment, which was demonstrated as effective care in the medical records. (Tr. at

34) The fact that the ALJ was not persuaded by Jones' financial excuse for not seeking more

treatment does not constitute reversible error. See Ellison v. Barnhart, 355 F.3d 1272, 1275

(11th Cir. 2003) (finding no reversible error where the ALJ's determination that claimant was

not disabled was not based on a finding of noncompliance resulting from claimant's financial

condition).

               3. Residual Functional Capacity Assessment

                       i. Mental Limitations

       Jones argues that the ALJ erred by failing to include mental limitations in his

hypothetical to the VE, thereby failing to consider this limitation in determining her residual

functional capacity. (D.I. 14 at 6) The Third Circuit has held that "[a] hypothetical question

must reflect all of a claimant's impairments that are supported by the record; otherwise the

question is deficient and the expert's answer to it cannot be considered substantial evidence."

Ramirez v. Barnhart, 372 F.3d 546, 552 (3d Cir. 2004) (internal quotations omitted) (emphasis in

original) (citing Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987)). In Ramirez, the

court found that the ALJ' s hypothetical that excluded the plaintiffs limitations regarding

concentration, persistence, or pace, was deficient. Id at 554. However, the Third Circuit also

recognized that an ALJ may have a valid explanation for omitting mental limitations from his or

her hypothetical, such as finding the deficiency in pace was "so minimal or negligible that, even

though [the claimant may] suffer[] from this deficiency, it would not limit her ability to perform

simple tasks under a production quota." Id at 555.



                                                20
        The VE testified that the job of phlebotomist has a specific vocational preparation

("SVP") of three, indicating semi-skilled work with a light exertional level. (Tr. at 66) Semi-

skilled work requires "alertness and close attention to watching machine processes; or

inspecting, testing or otherwise looking for irregularities; or tending or guarding equipment,

property, materials, or persons against loss, damage or injury; or other types of activities which

are similarly less complex than skilled work, but more complex than unskilled work. A job may

be classified as semi-skilled where coordination and dexterity are necessary, as when hands or

feet must be moved quickly to do repetitive tasks." 20 C.F.R. § 404.1568(b). Jones argues that

any deficiencies in concentration, persistence, or pace could substantially affect her ability to

perform work at a semi-skilled level. (DJ. 14 at 5)

        Here, the ALJ did not include Jones's "mild limitation" on concentrating, persisting, or

maintaining pace. (Tr. at 25, 66-67) The court in Ramirez noted that an ALJ may exclude

mental limitations in his or her hypothetical to the VE if the evidence of such mental limitation

was negligible based on the record. Ramirez, 372 F.3d at 555. Substantial evidence supports the

ALJ' s non-severe mental impairment finding. The ALJ' s residual functional capacity

assessment reflects the degree of limitation he found in the "paragraph B" mental function

analysis.

       Contrary to Jones' claims, the ALJ performed a thorough review of the medical records,

the Agency consultants' assessments, Dr. Waid's report and the plaintiffs statements, and

included all limitations he found credible in his RFC finding. The ALJ considered the four broad

areas of mental functioning known as the "paragraph B" criteria and found no limitations in three

areas and mild limitation in one:

       •    The first functional area is understanding, remembering, or applying
            information. In this area, the claimant has no limitation.


                                                 21
       •    The next functional area is interacting with others. In this area, the claimant
            has no limitation.
       •    The third functional area is concentrating, persisting, or maintaining pace. In
            this area, the claimant has mild limitation.
        •   The fourth functional area is adapting or managing oneself. In this area, the
            claimant has no limitation.

(Tr. at 25) The ALJ explained that the limitations identified in the "paragraph B" criteria are not

the RFC assessment but are rating criteria used in steps two and three. The RFC assessment in

step four reflects the degree of limitation he found in the "paragraph B" mental function

analysis.

        The ALJ considered Jones' description of her depression, which included insomnia,

fatigue, distraction, memory loss and mood fluctuations, among other symptoms. (Id at 25) The

ALJ noted support in the medical records for the symptoms described. (Id) The records refer to

a diagnosis of a type of depressive disorder managed in some instances with medication. (Id)

He noted overlap between Jones' mental and physical allegations, noting that physical

impairments can aggravate mental problems. (Id at 24) The ALJ found support lacking in the

medical records to describe any mental limitations as "severe." (Id at 27) Jones had no standard

treatment with a specialized mental health care practitioner and the records disclosed that

treatment "generally involved little more than routine and infrequent medication management

through a general provider." (Id at 26)

       The ALJ gave little weight to the March 11, 2011 opinion of the consultative examiner,

William Waid, Ph.D., who found severe impairments in most of Jones' work- related areas due

to memory difficulties and depression. (Id at 26-27) The ALJ noted that the examination

overlapped with the period governed by resjudicata. (Id) Jones' subsequent treatment history

was consistent with fewer depressive disorder symptoms and limitations. Importantly, in the




                                                22
relevant time frame following Dr. Waid's evaluation, Jones was capable of employment for

several months. (Id. at 31)

       The ALJ gave great weight to the State agency psychological assessments. (Id. at 26)

The ALJ found they were consistent with the conservative treatment documented in the medical

records. (Id.) The findings of the Agency consultants support mild decrease in mental function

which is not severe. (Id.)

       The ALJ found the non-severe mental health impairment assessment was further

supported by non-medical factors such as Jones' subsequent employment and her efforts to study

for the skilled nursing license examination. (Id. at 25-26) Her activities of daily living included

managing her finances, driving a car and attending church services. (Id. at 26)

Accordingly, substantial evidence supports the ALJ's conclusion that "because the claimant's

medically determinable mental impairment causes no more than 'mild' limitation in any of the

functional areas, it is nonsevere (20 CFR 404.1520a(d)(l) and 416.920a(d)(l))." (Id. at

27) Thus, the degree of mental impairment as non-severe and requiring no additional

limitations, was thoroughly considered as part of the ALJ's assessment of Jones' RFC.

        The court recommends denying Jones' request to remand for further consideration of her

mental limitations on her ability to perform her past relevant semi-skilled work.

                      ii. Dr. Waid's Opinion

       Jones asserts the ALJ improperly dismissed Dr. Waid's opinion. (D.I. 14 at 12)

However, the ALJ did not disregard Dr. Waid's opinion by giving it little weight. (Tr. at 31-32)

The ALJ noted Dr. Waid's "examination overlap[ped] with the period governed by resjudicata"

and "pre-date[d] significant evidence that supports fewer usual problems, such as the recent work

activity and the typically benign objective findings despite conservative treatment." (Id. at 26-



                                                23
27) Dr. Folkers noted that while Dr. Waid reported significant depression and hallucinations,

there has been no evidence of this level of severity since. (Id at 76) In fact, she reported

improvement in May 2012 and has reported only occasional depression. (Id. at 76-77) Clinical

records from February 2013 show that Jones had no mental health complaints. (Id.) The court

recommends finding that substantial evidence supports the ALJ' s decision to give little weight to

Dr. Waid's opinion.

       Jones argues that by rejecting Dr Waid's report, the ALJ impermissibly substituted his

own lay judgment for the opinions of medical experts. (D .I. 14 at 6-7) An ALJ is not bound to

accept the opinion of a medical expert, but may weigh the medical evidence and draw its own

inferences. Kertesz v. Crescent Hills Coal Co., 788 F.2d 158, 163 (3d Cir. 1986); see also

Brown v. Astrue, 649 F.3d 193, 196 (3d Cir. 2011). However, the ALJ may not exercise absolute

discretion to credit and discredit the expert's medical evidence, or to substitute his own lay

judgment for the opinions of a medical expert. Kertesz, 788 F .2d at 163. Here, the ALJ did not

discredit Dr. Waid's opinion nor substitute this opinion with his own lay judgment. As the ALJ

noted, "I will not discount his diagnoses, because, as they say, 'he's the doctor."' (Tr. at 32)

The ALJ gave little weight to the report by Dr. Waid because he believed Jones reported

incomplete information to Dr. Waid, and Dr. Waid's "examination overlap[ped] with the period

governed by res judicata," "pre-dat[ing] significant evidence that supports fewer usual

problems." (Id. at 26-27, 31-32) For these reasons, I recommend that the court deny Jones'

request for remand on this subject because the ALJ was within his authority to assign little

weight to Dr. Waid's opinion.




                                                 24
                4. Manipulative Limitations Finding

         At step five, the Commissioner has the burden of determining whether the claimant is

capable of performing "other work" that exists in the national economy. 20 C.F.R. §

404.1520(a)(4)(v). In determining what type of work the claimant is capable of performing, the

Commissioner relies on the DOT, the testimony of the VE, and the SSA's regulations and

policies. Zirnsakv. Colvin, 777 F.3d 607,616 (3d Cir. 2014). "The DOT is a vocational

dictionary that lists and defines all jobs available in the national economy and specifies what

qualifications are needed to perform eachjob." McHerrin v. Astrue, 2010 WL 3516433, at *3

(E.D. Pa. Aug. 31, 2010).

         In general, "occupational evidence provided by a VE should be consistent with the

occupational evidence presented in DOT." Zirnsak, 777 F .3d at 617. Where the testimony of

VE is inconsistent with the DOT, the ALJ is required to: (1) ask, on the record, whether the

VE's testimony is consistent with the DOT; (2) "elicit a reasonable explanation" where an

inconsistency does appear; and (3) explain in its decision "how the conflict was resolved."

Burns v. Barnhart, 312 F.3d 113, 127 (3d Cir. 2002). Remand is appropriate where the ALJ fails

to resolve the conflict between the VE' s testimony and the DOT and no other substantial

evidence supports the ALJ's determination. Rutherford v. Barnhart, 399 F.3d 546, 557 (3d Cir.

2005).

         When asked whether a hypothetical individual would be able to conduct past relevant

work as a phlebotomist, the VE testified that the past work would not be available to the

hypothetical individual, because "the past work would require frequent- I'm sorry, constant

fingering." (Tr. at 67) Jones avers that there is a conflict between the VE's testimony that the

past work requires "constant fingering," and the DOT's requirement of "frequent fingering." (Id.



                                                25
at 36) Jones further argues that the ALJ noted this discrepancy but improperly concluded that

the VE's testimony was "a simple misreading of the indicated DOT code" and adopted the

"frequent fingering" standard in DOT's code. (D.I. 14 at 9; Tr. at 36) The ALJ further

concluded that if the correct job requirement was used, the past relevant work would have been

available according to VE. (Tr. at 36) Jones argues that the ALJ did not ask the VE about the

conflict between her testimony and the DOT regarding this inconsistency. (D.I. 14 at 9)

       The ALJ informed the VE at the hearing that if there was any information in conflict

between her testimony and the DOT, the VE must notify the ALJ of the conflict and explain the

basis of her opinion. (Tr. at 65) At the conclusion of the hearing, the ALJ also asked the VE to

confirm that her testimony was consistent with the DOT, and the VE assured the ALJ that it was,

with the exception of the "sit/stand" option in his hypothetical. (Id. at 68)

       Although the ALJ asked the VE if her testimony was consistent with the DOT and she

answered affirmatively, a conflict still remains. The ALJ recognized this inconsistency in his

decision and "resolved" it by accepting the DOT' s description and citing to SSR 00-04p. (Id. at

36) As such, the ALJ did not obtain a "reasonable explanation," nor resolve the conflict between

the information in the DOT and the VE' s testimony regarding the standard of fingering required

to perform the past relevant work. 6 See Burns, 312 F.3d at 127; Walker v. Astrue, 2010 WL



6
  Jones argues that the ALJ's rejection of the opinion of the state agency physician, Dr. Singh,
lacks medical support and thus warrants remand for further evaluation. (D.I. 14 at 8) Dr. Singh
rated Jones's manipulative limitations for handling and fingering as "limited" on the right side.
(Id. at 112-113) Dr. Singh noted that Jones added an allegation of arthritis in her right hand, her
dominant hand, with her right thumb popping in and out of its joint. (Id. at 114) The ALJ
recognized that other medical evidence supported "a somewhat different degree and distribution
oflimitations" than those described in Dr. Singh's opinion. (Id. at 34) The ALJ reasoned that
Dr. Singh' s opinion was submitted before Jones demonstrated "greater exertional and
manipulative abilities" by returning to work and engaging in work-like activities, such as driving
and shopping. (Id.) However, Dr. Singh's report is dated May 6, 2014, which was during the
period that Jones temporarily returned to work as a phlebotomist. (Id. at 114) Jones's testimony

                                                 26
3167557, at *6 (E.D. Pa. 2010). SSR 00-04p specifically describes how neither the VE's

opinion, nor the DOT automatically "trumps" the other in the context of a conflict in

occupational information. (SSR 00-4p, 2000 WL 1898704 (Dec. 4, 2000)) Instead, the

adjudicator must determine whether the VE's opinion is reasonable and then provide a basis for

relying on the VE's testimony or the DOT information. (Id.) The ALJ did not provide sufficient

requisite reasoning as to why he accepted the DOT' s description. Therefore, it is recommended

that the court remand, in part, to address the above inconsistency.

V.     CONCLUSION

        The court recommends granting-in-part and denying-in-part Jones' motion for summary

judgment (D.I. 13), and granting-in-part and denying-in-part the Commissioner's cross-motion

for summary judgment (D.I. 17). The court further recommends the case be remanded to the

Commissioner with instructions to identify and resolve any conflicts between the occupational

evidence provided by the VE and information in the DOT regarding the frequent or constant

fingering requirement for the past relevant work as a phlebotomist.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App 'x 924, 925 n. l

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).



does not demonstrate greater manipulative abilities, as the ALJ contends. (Id. at 34) Thus, the
ALJ's finding regarding Jones's manipulative limitation is not supported by substantial evidence,
and remand is recommended to clarify the conflict between the VE opinion and the DOT.
                                                 27
       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.



Dated: February 6, 2019




                                               28
